GREENE, Judge,
concurring.
I concur fully in regard to the principal opinion’s disposition of appellant’s points relied on two and three. I concur in result in regard to the principal opinion’s disposition of point relied on one. While I believe that the prosecutor’s comment in closing argument could possibly be construed as a comment on the failure of Hernandez to testify, I also believe that the trial court’s admonishment to the prosecutor, and its *44instruction to the jury to disregard the prosecutor’s comment was sufficient to cure the possible error without having to resort to the drastic remedy of mistrial.